UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 21-6320


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

CALVIN COLWETH GARNER, JR., a/k/a Spoke,

                     Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Greenville. Terrence W. Boyle, District Judge. (4:10-cr-00079-BO-1)


Submitted: July 20, 2021                                          Decided: July 23, 2021


Before WILKINSON, AGEE, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Calvin Colweth Garner, Jr., Appellant Pro Se. Kristine L. Fritz, Assistant United States
Attorney, Jennifer P. May-Parker, Assistant United States Attorney, OFFICE OF THE
UNITED STATES ATTORNEY, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Calvin Colweth Garner, Jr., appeals from the district court’s order granting relief on

his motion for a sentence reduction pursuant to Section 404(b) of the First Step Act of 2018

(FSA 2018), Pub. L. No. 115-391, 132 Stat. 5194, 5222. * We have reviewed the record

and conclude that the district court did not abuse its discretion in reducing Garner’s prison

term. See United States v. Jackson, 952 F.3d 492, 497, 502 (4th Cir. 2020) (reviewing

decision on FSA 2018 sentence reduction motion for abuse of discretion). Accordingly,

we affirm for the reasons stated by the district court. United States v. Garner, No. 4:10-

cr-00079-BO-1 (E.D.N.C. Feb. 16, 2021). We deny Garner’s motion to seal as he must

present such a motion in the district court. See 4th Cir. R. 25(c)(2)(A). We dispense with

oral argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                                AFFIRMED




       *
          Although the district court granted Garner’s motion, the reduction granted by the
district court did not reduce his sentence to the full extent he requested.

                                             2